Citation Nr: 0619117	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-38 026	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE


Entitlement to service connection for lung disease and pleura 
due to asbestos exposure.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Angela Oh, Legal Intern


INTRODUCTION

The veteran served a period of active duty from November 1963 
to June 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is entitled to service 
connection for lung disease and pleura as a result of in-
service exposure to asbestos.  Specifically, the veteran 
states that he served as a vehicle mechanic.  According to 
the veteran, he was exposed to asbestos while working with 
brake shoes and performing collateral duties, such as 
providing coal to commercial boilers, and cleaning and 
maintaining the heating pipes.  The service records 
corroborate that he was a vehicle mechanic.  It should be 
noted that subsequent to service, the veteran was employed 
with the Department of Defense from 1968 to 1999.  In a 
letter from a private physician dated April 2001, the 
physician stated that the veteran was continually exposed to 
asbestos during his employment.  

As to claims of service connection for asbestosis or other 
asbestos-related diseases, VA must analyze the veteran's 
claim under the guidelines set forth in Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M21-1 
(M21-1), Part VI, para. 7.21 (January 31, 1997).  See Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The Board notes these provisions 
were recently rescinded and are now found at M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, which was effective 
from December 13, 2005.  The guidelines provide, in part, 
that the clinical diagnosis of asbestosis requires a history 
of exposure and radiographic evidence of parenchymal disease; 
that VA is to develop any evidence of asbestos exposure 
before, during and after service; and that determination must 
be made as to whether there is a relationship between 
asbestos exposure and the claimed disease, keeping in mind 
the latency period and exposure information.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997); McGinty v. Brown, Vet. App. 
428 (1993).  

The veteran's VA and private medical records indicate the 
veteran has asbestosis and asbestos-related diseases.  A 
medical opinion is required to determine whether the 
veteran's condition is related to exposure to asbestos in 
service or post-service.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).

As such, to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  Schedule the veteran for a VA 
examination by a pulmonary specialist (if 
available) to determine the current 
nature and likely etiology of any lung 
disease.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination and all 
indicated testing should be conducted.  
The examiner's attention is drawn to the 
military personnel records, showing the 
veteran's occupational duties during 
service, as well as to the evidence of 
his post-service employment with the 
Department of Defense.  

Based on the examination and review of 
the record, the examiner should 
specifically address whether the veteran 
has pleural abnormalities or restrictive 
pulmonary disease due to asbestos 
exposure.  With respect to any 
abnormalities or disorder due to asbestos 
exposure, the examiner should provide an 
opinion as to whether any such disorder 
is at least as likely as not related to 
service, to include any in-service 
asbestos exposure.  The examiner should 
specifically comment upon the role of 
post-service exposure to asbestos and the 
impact, if any, of any inservice 
exposure.  If no such disability is 
found, or no link to military service is 
found, such findings and conclusions 
should be affirmatively stated and 
explained, and a complete rationale for 
any opinion expressed should be included 
in the examination report. 

2.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
lung disease and pleura due to asbestos 
exposure.  If the claim remains denied, 
issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

